Citation Nr: 0733641	
Decision Date: 10/26/07    Archive Date: 11/07/07

DOCKET NO.  02-18 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for syncopal episodes 
with hypotension.

2.  Entitlement to service connection for left internal 
carotid artery aneurysm.

3.  Entitlement to service connection for headaches.

4.  Entitlement to service connection for bilateral plantar 
fasciitis.

5.  Entitlement to service connection for lower extremity 
bruises, claimed as spider veins.

6.  Entitlement to an initial higher evaluation for myofacial 
pain syndrome of the lumbosacral spine with rotational 
scoliosis, also claimed as radiculopathy, currently evaluated 
as 40 percent disabling.

7.  Entitlement to an initial higher evaluation for bilateral 
pes planus, currently evaluated as 10 percent disabling.

8.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability due to a 
service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from April 1996 to July 
2001.

This appeal arises before the Board of Veterans' Appeals 
(Board) from rating decisions rendered in September 2001 and 
April 2003 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, Texas in which service 
connection for myofacial pain syndrome of the lumbosacral 
spine with rotational scoliosis and bilateral pes planus was 
granted and evaluated as 20 percent and 10 percent disabling, 
respectively; and in which service connection for lower 
extremity bruising, syncopal episodes with hypotension, 
bilateral plantar fasciitis, left internal carotid artery 
aneurysm, headaches, and entitlement to TDIU were denied.

The issues of entitlement to service connection for syncopal 
episodes with hypotension, left internal carotid artery 
aneurysm, headaches, and bilateral plantar fasciitis; an 
increased evaluation for bilateral pes planus; and 
entitlement to TDIU addressed in the REMAND portion of the 
decision below are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding 
that the veteran exhibits a condition manifested by bruising 
of the lower extremities.

3.  The preponderance of the evidence establishes that the 
veteran's low back disability is manifest by severe 
limitation of the lumbar motion, and range of motion 
measuring 10 degrees forward flexion at its most limited, but 
without findings of unfavorable ankylosis.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a condition 
manifested by bruising of the lower extremities (claimed as 
spider veins) have not been met.  38 U.S.C.A. § 1110 (West 
2002 & Supp. 2007); 38 C.F.R. § 3.303 (2007).

2.  The criteria for an evaluation greater than 40 percent 
for myofacial pain syndrome of the lumbosacral spine with 
rotational scoliosis, also claimed as radiculopathy, are not 
met. 38 U.S.C.A. § 1155 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 4.1 - 4.16, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic 
Codes 5292, 5293, 5295 (effective prior to September 26, 
2003) and Diagnostic Codes 5235 through 5243 (effective 
September 26, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide. 38 U.S.C.A. § 5103(a). VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim. 38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability. Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO. Pelegrini v. Principi, 18 
Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant. Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the appellant post-adjudication notice by a 
letter dated in June 2006.  While the notice was not provided 
prior to the initial adjudication, the claimant has had the 
opportunity to submit additional argument and evidence, and 
to meaningfully participate in the adjudication process. The 
veteran has not alleged any prejudice as a result of the 
untimely notification, nor has any been shown.

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his or her 
possession that pertains to the claims.

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, and afforded the veteran the opportunity to 
give testimony before the Board, which she initially 
requested, but then canceled.  All other known and available 
records relevant to the issues on appeal have been obtained 
and associated with the veteran's claims file, and the 
veteran has not contended otherwise.

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

I.  Service Connection

The veteran seeks service connection for bruising of the 
lower extremities, which she originally described as "spider 
veins."

Service connection may be established for disability 
resulting from injury or disease incurred in service.  
38 U.S.C.A. § 1110.  Service connection connotes many 
factors, but basically, it means that the facts, as shown by 
evidence, establish that a particular injury or disease 
resulting in disability was incurred coincident with service.  
A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease in service.  See Pond v. West, 12 Vet. App. 341 
(1999).
 
The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A 
veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence.  38 
C.F.R. § 3.102.  When a veteran seeks benefits and the 
evidence is in relative equipoise, the veteran prevails.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The 
preponderance of the evidence must be against the claim for 
benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 
(1996).

Service medical records show that the veteran presented with 
patches of bruising on her lower extremities in 1997.  The 
aidman observed bruising on the right lower extremity with 
mild ecchymosis and assessed probable bruising secondary to 
trauma.  Follow-up with lab was planned, but the records show 
no diagnosis was made.  The veteran's report of medical 
history and examination for discharge, conducted in May 2001, 
shows no complaints or findings involving bruising in the 
lower extremities.  VA examination conducted in June 2001, 
prior to the veteran's discharge from active service, 
similarly reflects no current findings of the manifestation 
and, in fact, indicates that the condition did not recur.  

Post-service VA and private medical treatment records show no 
treatment for or diagnoses of a condition manifested by 
bruising in the lower extremities.  Moreover, evaluation of 
the veteran's veins in 2003 reflects no findings of any 
condition manifested by bruising in the lower extremities or 
any other condition identified as "spider veins."

VA examination reports dated in September 2003, August 2004, 
and March 2006 show no findings or diagnoses of a condition 
manifested by bruising in the lower extremities.  Rather, the 
September 2003 VA examination report specifically noted 
objective findings of vascular within normal limits and 
capillary refill at less than 5 seconds, bilaterally.  No 
erythema, ulceration, hyperkeratosis or other abnormality of 
the skin in the lower extremities was found.  

The veteran has averred that she manifests bruising of the 
lower extremities.  Notwithstanding, the Court has held that 
Congress specifically limited entitlement to service 
connected benefits to cases where there is a current 
disability.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 
285; dismissed in part and vacated in part on other grounds, 
Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  
Without diagnosis of a condition manifested by bruising of 
the lower extremities, the veteran's reported complaints 
cannot in and of themselves constitute disabilities for which 
service connection may be granted.  See Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992) ( "in the absence of proof of a 
present disability, there can be no valid claim.")

Where as here, the determinative issue involves medical 
diagnosis, competent medical evidence is required to support 
the claim. The veteran, as a layperson, is not competent to 
offer an opinion as to a medical diagnosis or etiology; 
consequently her statements to the extent that she manifests 
bruising of the lower extremities that is the result of 
active service cannot constitute medical evidence. Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993).

As the medical evidence does not support a finding that the 
veteran is currently diagnosed with a condition manifested by 
bruising of the lower extremities, the preponderance of the 
evidence is against service connection for the claimed 
condition.  There is no doubt to be resolved, and service 
connection for a bruising of the lower extremities, also 
claimed as spider veins, is not warranted.

II.  Higher Initial Evaluation

The veteran seeks a higher initial evaluation for her 
service-connected back disability. 

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder. See 38 
U.S.C.A. § 1155. Separate diagnostic codes identify the 
various disabilities. In cases where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Evaluation of a service-connected disorder requires a review 
of the veteran's entire medical history regarding that 
disorder. See 38 C.F.R. §§ 4.1 and 4.2. It is necessary to 
evaluate the disability from the point of view of the veteran 
working or seeking work (38 C.F.R. § 4.2) and to resolve any 
reasonable doubt regarding the extent of the disability in 
the veteran's favor (38 C.F.R. § 4.3). If there is a question 
as to which evaluation to apply to the veteran's disability, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that 
rating; otherwise, the lower rating will be assigned. See 38 
C.F.R. § 4.7. In determining a disability evaluation, VA has 
a duty to acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion. See Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

The veteran was service connected for myofacial pain syndrome 
of the lumbosacral spine with rotational scoliosis (also 
claimed as radiculopathy) in a September 2001 rating 
decision, and the disability was evaluated as 20 percent 
disabling effective in July 2001 under 38 C.F.R. § 4.71a, 
Diagnostic Code 5295, based on findings of muscle spasm on 
extreme forward bending and unilateral loss of lateral spine 
motion in the standing position.  The veteran appealed the 20 
percent evaluation originally assigned.  

A 40 percent evaluation under Diagnostic Code 5295 
contemplates severe lumbosacral strain with listing of the 
whole spine to the opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in a standing 
position, loss of lateral motion with osteoarthritic changes, 
or narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.  An evaluation 
greater than 40 percent is not provided by Diagnostic Code 
5295, but an additional 10 percent, may be warranted for 
demonstrable deformity of vertebral body.  

In a February 2004 rating decision, the veteran was awarded a 
40 percent evaluation effective from the date of service 
connection.  In discussing the old criteria, it was noted 
that the medical evidence reflected findings of severe 
limitation of motion in the lumbar spine absent findings of 
demonstrable deformity of a vertebral body or of unfavorable 
ankylosis.

The regulations governing the evaluation of spine 
disabilities were revised twice during the pendency of the 
veteran's claim, in September 2002 and September 2003.

The change in regulations most pertinent to this case took 
place were made effective on September 26, 2003.  The 
regulations where then revised to provide a General Rating 
Formula for Disease and Injuries of the Spine.  These revised 
criteria require that a back disability be evaluated under 
whichever method results in the higher evaluation, when all 
disabilities are combined, under 38 C.F.R. Section 4.25, and 
the spine is to be evaluated with or without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease.  Under the General Rating Formula, a 40 percent 
evaluation is assigned for forward flexion of the 
thoracolumbar spine at 30 degrees or less or for favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
evaluation may be assigned for unfavorable ankylosis of the 
entire thoracolumbar spine; and a 100 percent evaluation is 
afforded for unfavorable ankylosis of the entire spine.

Note (5) stipulates that for VA compensation purposes, 
unfavorable ankylosis is a condition in which the entire 
thoracolumbar spine is fixed in flexion or extension and the 
ankylosis results in one or more of the following: difficulty 
walking because of a limited line of vision; restricted 
opening of the mouth and chewing; breathing limited to 
diaphragmatic respiration; gastrointestinal symptoms due to 
pressure of the costal margin on the abdomen; dyspnea or 
dysphagia; atlantoaxial or cervical subluxation or 
dislocation; or neurological symptoms due to nerve root 
stretching. Fixation of a spinal segment in neutral position 
(zero degrees) always represents favorable ankylosis.  Note 
(1) following the General Rating Formula stipulates that any 
associated objective neurological abnormalities, including, 
but not limited to, bowel or bladder impairment, are to be 
evaluated separately, under an appropriate diagnostic code.


Evaluations greater than 40 percent could be warranted for 
the criteria in effect prior to September 26, 2003.  A 50 
percent evaluation could be warranted for unfavorable 
ankylosis of the lumbar spine (Diagnostic Code 5289), and a 
60 percent evaluation could be warranted for residuals of 
fractured vertebrae without cord involvement and with 
abnormal mobility requiring a neck brace (Diagnostic Code 
5285), or for ankylosis of the entire spine at a favorable 
angle (Diagnostic Code 5286).  A 60 percent evaluation could 
also be warranted for pronounced persistent symptoms of 
intervertebral disc syndrome with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief 
(Diagnostic Code 5293).

In September 2002, the regulations governing the evaluation 
of intervertebral disc syndrome were also revised and now 
instruct that such symptoms shall be evaluated on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under 38 C.F.R. Section 4.25 separate 
evaluations of chronic orthopedic and neurological 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293, 
effective September 23, 2002.

Note (1) following Diagnostic Code 5293 reflects that for the 
purposes of evaluations under 5293, an incapacitating episode 
is a period of acute signs and symptoms due to intervertebral 
disc syndrome that requires bed rest prescribed by a 
physician and treatment by a physician. "Chronic orthopedic 
and neurological manifestations" means orthopedic and 
neurological signs and symptoms resulting from intervertebral 
disc syndrome that are present constantly, or nearly so.

In September 2003, the criteria governing intervertebral disc 
disease was reclassified as Diagnostic Code 5243.  However, 
the criteria itself remained the same.  Under the revised 
criteria, an evaluation greater than 40 percent contemplates 
incapacitating episodes of intervertebral disc syndrome 
having a total duration of at least six weeks during the past 
twelve months.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293, 
effective prior to September 26, 2003, and Diagnostic Code 
5243, effective September 26, 2003.

The Board points out that VA's General Counsel has held that, 
where a law or regulation changes during the pendency of a 
claim for an increased rating, VA should first determine 
whether the revised version is more favorable to the veteran. 
In so doing, it may be necessary for VA to apply both the old 
and new versions of the regulation. If the revised version of 
the regulation is more favorable, however, the retroactive 
reach of the new regulation under 38 U.S.C.A. Section 5110(g) 
can be no earlier than the effective date of the change. See 
VAOPGCPREC 3-2000 (Apr. 10, 2000); See also 38 C.F.R. § 
3.114.  Following a thorough review of the various rating 
criteria, the Board finds that neither the old nor either of 
the new criteria are more favorable to the veteran as the 
medical evidence does not support the assignment of a rating 
higher than 40 percent under any version of the rating 
schedule.  As such, all will be discussed.

Service medical records show frequent complaints of and 
treatment for back pain during service.  In October 2000, 
service medical records reflect the veteran was diagnosed 
with degenerative disc disease with symptoms of possible 
neurogenic claudication based on complaints of bilateral 
numbness and tingling in the right and left lower extremity.  
However, the diagnosis of degenerative disc disease was not 
repeated in her medical examination at discharge.  Her 
reports of medical history and examination at discharge 
reflect complaints and findings of recurrent back pain with 
treatment with prescribed medications including Percocet.  VA 
examination conducted in June 2001 reveals a diagnosis of 
chronic low back pain, and of myofacial pain syndrome.  Range 
of lumbar spine motion was measured at 60 degrees forward 
flexion, 20 degrees extension, and 20 degrees bilateral 
lateral rotation.  Tenderness to palpation was observed over 
the left iliac crest and L4-S1, with a 2+ paraspinous muscle 
spasm.  Straight leg raising was positive at 45 degrees, 
bilaterally, and the veteran was observed to walk with a gait 
antalgic to the left.  Muscle strength was measured at 5 of 5 
in the upper and lower extremities, and X-rays were reported 
to be within normal limits. 

VA examination reports conducted in July 2003 and March 2006 
found increased limitation of motion.  In July 2003 the 
examiner observed pain to be visibly present, and scoliosis 
was observed as a fixed deformity.  Moderate to severe 
paravertebral muscle spasms were observed, and the examiner 
noted the veteran needed a cane in order to ambulate.  The 
examiner diagnosed lumbosacral degenerative disk disease by 
clinical examination associated with chronic lumbosacral 
strain with recurrent acute exacerbations, sciatic 
radiculopathy in both lower extremities, and myofascial pain 
syndrome.  In March 2006 the veteran was observed to have 
tenderness over the L3-L4 interspace and reflexes at zero but 
equal.  Muscle strength was measured at 5 of 5 and sensation 
was grossly intact.  X-rays shows minimal degenerative 
changes and no scoliosis.  The examiner diagnosed lower back 
pain secondary to mild degenerative changes and myofacial 
pain syndrome-fibromyalgia, and no scoliosis.  Range of 
motion measurements were, at their most limited, 20 degrees 
flexion, 10 degrees extension, and 10 degrees bilateral 
lateral motion for the thoracolumbar spine; and 30 degrees 
forward flexion, 5 degrees extension, 10 degrees bilateral 
lateral flexion, 10 degrees right rotation, and 5 degrees 
left rotation, with a 20 degree loss of function on acute 
flare ups in the lumbosacral spine.

Subsequent treatment records show continuing complaints of 
pain, radiculopathy and lower extremity weakness, and of 
urinary incontinence.  In addition, entries dated in August 
2001 show findings of loss of sensation to pinprick at L4-S2.  
Strength was measured at 4 of 5 in the lower extremities, but 
deep tendon reflexes were 2+ and equal.  

However, subsequent clinical studies in September and October 
2001 ruled out neurological involvement.  Magnetic resonance 
imaging (MRI), X-rays, and orthopedic and neurological 
consultations determined in 2001 that the veteran's spine 
evidenced no significant intrusion of disc material into the 
spinal canal and no canal stenosis, no disc herniation, 
neural compression, or disc dessication.  Neurological 
results were found to be normal in September 2001.  In March 
2002, it was concluded that her back pain was not diskogenic.  

In January 2003 peripheral nerve disease was assessed, with 
observations of weakness in the left femoral and peroneal 
nerves.  In May 2003, neurosurgical evaluation found sensory 
impairment over S1 distribution.

In June 2003, electromyograph (EMG) studies were conducted 
and needle examination of the left lower extremity and 
paraspinous muscles were found to be normal.  Neurological 
consultation was conducted in July 2003, at which time the 
examiner found sensation to be completely intact absent 
findings of dysthesia or hyperesthesia.  Motor strength was 
measured at 5 of 5 and deep tendon reflexes were found to be 
2 of 4 bilaterally.  Computed tomography (CT) scan revealed 
bony structures within normal limits absent evidence of 
stenosis, disc protrusion, or significant arthritic changes.  
Neural foramina was found to be normal.  The examiner 
diagnosed sacroiliitis but was not able to confirm the 
impression of peripheral neuropathy.

The veteran did not complain of urinary incontinence after 
November 2001. 

Concerning the old rating criteria, limitation of the 
veteran's lumbosacral spine was measured at 10 degrees 
forward flexion, 5 degrees extension, 10 degrees bilateral 
lateral flexion, 10 degrees right rotation, and 5 degrees 
left rotation, at its most limited, with a 20 degree loss in 
range of motion on acute flare ups.  This equates to severe 
limitation of the lumbar spine under the old criteria.  The 
clinical medical evidence does not demonstrate that the 
veteran's spine is ankylosed or that she has been found to 
exhibit a deformed vertebral body or residuals of a fractured 
vertebrae.  Moreover, while the evidence does reflect a 
diagnosis of degenerative disc disease post-service, this 
diagnosis has not been confirmed by clinical results, which 
reflect minimal degenerative disease but have consistently 
found no evidence of spinal stenosis, intrusion of disc 
material in the spinal canal, disc herniation, neural 
compression, or disc dessication.

Concerning the new criteria, the range of motion measurements 
demonstrate that the veteran exhibits forward flexion at less 
than 30 degrees, absent unfavorable ankylosis.  And, again, 
while the medical evidence does show a diagnosis of 
degenerative disc disease, the medical evidence shows that 
the clinical evidence has not confirmed the required 
manifestations, i.e., the evidence does not reflect that the 
veteran has had incapacitating episodes of greater than six 
weeks requiring bed rest and treatment prescribed by her 
physician.  Finally, while the medical evidence shows 
findings of decreased pinprick and lessened strength, as 
noted previously, subsequent clinical evaluation did not 
confirm these results. 

Overall, the medical evidence presents a disability picture 
without confirmation of neurological pathology attributable 
to the lumbosacral spine that would allow separate 
compensation under other diagnostic codes.

Range of motion measurements take into account pain, pain on 
movement, loss of motion on repetitive motion, and 
fatigability as discussed under both the old and the new 
criteria.

The Board has considered the statements of the veteran.  The 
veteran is competent as a lay person to report that on which 
she has knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 
(1994).  However, the veteran is not competent to offer a 
medical opinion as to the extent of her disabilities, as 
there is no evidence of record that she has specialized 
medical knowledge.  See Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).

38 C.F.R. Sections 4.40 and 4.45 require the Board to 
consider a veteran's pain, swelling, weakness, and excess 
fatigability when determining the appropriate evaluation for 
a disability using the limitation of motion diagnostic codes. 
See Johnson v. Brown, 9 Vet. App. 7, 10 (1996). The Court 
interpreted these regulations in DeLuca v. Brown, 8 Vet. App. 
202 (1995), and held that all complaints of pain, 
fatigability, etc., shall be considered when put forth by a 
veteran. In accordance therewith, and in accordance with 38 
C.F.R. Section 4.59, which requires consideration of painful 
motion with any form of arthritis, the veteran's reports of 
pain and weakness have been considered in conjunction with 
the Board's review of the limitation of motion diagnostic 
codes.

The assignment of "staged ratings" has been considered, in 
accordance with Fenderson v. West, 12 Vet. App. 119 (1999).  
However, the evidence does not support the assignment of 
staged ratings in this case

The VA schedule of ratings will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical. See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  However, consideration of an 
extraschedular evaluation under 38 C.F.R. Section 3.321(b)(1) 
is deferred in the present case pending further consideration 
of the veteran's claim for entitlement to TDIU, which is 
remanded immediately following this decision.

The preponderance of the evidence is against the assignment 
of an initial evaluation greater than 40 percent under 
Diagnostic Codes 5285, 5286, 5289, and 5293 of the old 
criteria, and under 5235 through 5242 under the new criteria 
and.  There is no doubt to be resolve; and an increased 
rating is not warranted.


ORDER

Service connection for bruising of the lower extremities, 
claimed as spider veins, is denied.

An initial evaluation greater than 40 percent for myofacial 
pain syndrome of the lumbosacral spine with rotational 
scoliosis, also claimed as radiculopathy, is denied.


REMAND

The veteran seeks entitlement to service connection for 
episodes of syncope with hypotension, left internal carotid 
artery aneurysm, headaches, and bilateral plantar fasciitis; 
a higher initial evaluation for bilateral pes planus; and 
entitlement to TDIU.

Concerning the claims for service connection for episodes of 
syncope with hypotension, left internal carotid artery 
aneurysm, and headaches, the record reflects that the veteran 
was treated for episodes of loss of consciousness during 
active service, in November 2000.  Hypotension was suspected, 
but no final diagnosis was made.  Post-service records show 
she was hospitalized in October 2002 following a drug induced 
seizure.  Subsequent tests found three aneurysms.  She was 
noted to be taking Oxycodone, Tramadol, and Paxil.  The 
records show that she was prescribed Tramadol and Percocet 
during active service.  She reported a history of having been 
prescribed Oxycodone during active service as well, as early 
as in 2000, but it was discontinued and Percocet was 
prescribed.  Post-service records show she was again 
prescribed Oxycodone as early as in August 2001.  In December 
2002, medical records show the veteran presented with 
complaints of dizziness and, again, hypotension was 
suspected.  

VA examination for neurology was conducted in August 2004, 
but was done without review of the claims file and did not 
include an opinion regarding the etiology of the veteran's 
then-diagnosed left cerebral artery aneurysm, status post 
clipping, and residual tension headaches.  The issue of 
syncopal episodes with possible hypotension was not 
addressed.

Concerning the service connection claim for plantar fasciitis 
and increased evaluation for bilateral pes planus, the record 
shows that the veteran is service connected for multiple 
disabilities involving her feet, including bilateral pes 
planus, residuals of left foot bunionectomy, and hallux 
valgus of the right foot.  Service medical records show the 
veteran was treated for bilateral foot pain and found to have 
stress fractures in both feet.  VA examination for the feet 
conducted in September 2003 diagnosed status post stress 
fracture of the calcaneous, bilaterally, and possible neuroma 
of the left foot, in addition to other foot problems.  The 
March 2006 VA examination shows a diagnosis of bilateral foot 
pain secondary to pes planus.  Treatment records show that 
plantar fasciitis was diagnosed in July 2006, and that she 
required orthotic inserts.  These records also show that she 
required treatment for infected ingrown toenails and painful 
toes, including surgery, as well as other bilateral foot 
manifestations.

The medical evidence does not present a clear picture of the 
veteran's diagnosed foot problems, and their 
interrelationship, if any, to one another, to allow for 
appropriate rating of the service-connected bilateral pes 
planus.  

Given the foregoing, further examinations are required to 
determine the nature, extent, and etiology of the claimed 
neurological and foot conditions, and of the service-
connected bilateral pes planus.

The issue of entitlement to TDIU is inextricably intertwined 
with the resolution of these issues.  See Harris v. 
Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for medical 
examinations by appropriate medical 
professionals to determine the nature, 
extent, and etiology of her claimed 
syncopal episodes with possible 
hypotension, left internal carotid artery 
aneurysm, headaches, and bilateral 
plantar fasciitis; and the nature and 
extent of her service-connected bilateral 
pes planus.  All indicated tests and 
studies should be performed.  The claims 
folder and a copy of this remand must be 
provided to the examiners in conjunction 
with the examinations.  

Regarding the neurological disabilities, 
the examiner(s) should provide opinions 
as to whether it is at least as likely as 
not that any diagnosed syncopal episodes 
with possible hypotension, left internal 
carotid artery aneurysm, and headaches 
had their onset during active service, 
or, in the alternative, resulted from any 
incident during active service, including 
the prescription of Tramadol, Percocet, 
Oxycodone, Paxil and any other medication 
that may be implicated.

Regarding the bilateral plantar 
fasciitis, the examiner should provide an 
opinion as to whether it is at least as 
likely as not that any diagnosed foot 
disabilities, had their onset during 
active service or, result from any 
incident during active service, or are 
related to the service-connected 
bilateral pes planus.

Finally, evaluate the veteran for all 
other service-connected and nonservice-
connected disabilities.  Ask the examiner 
to offer an opinion as to the veteran's 
employability.  If the veteran is found 
to be unemployable, the examiner must 
determine whether it is as likely as not 
that such unemployability is the result 
of her service-connected disabilities.

All opinions expressed must be supported 
by complete rationale.  

2.  After undertaking any other 
development deemed essential in addition 
to that specified above, readjudicate the 
veteran's claims for service connection 
for syncopal episodes with hypotension, 
left internal carotid artery aneurysm, 
headaches, and bilateral plantar 
fasciitis; for a higher initial 
evaluation for bilateral pes planus; and 
for entitlement to TDIU with application 
of all appropriate laws and regulations, 
and consideration of any additional 
information obtained as a result of this 
remand.  If any decision remains adverse 
to the veteran, furnish her with a 
supplemental statement of the case and 
afford a reasonable period of time to 
respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until she is so informed.  The veteran has the right 
to submit additional evidence and argument on the matters the 
Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The veteran is advised that failure to appear for VA 
examinations could result in the denial of her claims. 38 
C.F.R. § 3.655 (2007).  See Connolly v. Derwinski, 1 Vet. 
App. 566, 569 (1991).  The Board intimates no opinion as to 
the ultimate outcome of this case.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).







______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


